Citation Nr: 1800746	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-11 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from July 2006 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

This claim was previously before the Board in July 2016, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran had a VA examination in September 2016.  The examiner opined that it is less likely than not that that the Veteran's diabetes was incurred in or caused by his active service.  It was noted that the Veteran was not diagnosed with type II diabetes until November 2010, and did not meet the American Diabetes Association or VA criteria for diabetes until March 2011.  Subsequent to the VA examination, treatment records from Dr. C. were associated with the claims file.  These include a diagnosis of diabetes in August 2010 and laboratory test results dated in 2007.  An addendum opinion to the September 2016 examination report must be obtained before the claimed can be decided so an appropriate examiner can the records from Dr. C.  In addition, the examiner must consider the likelihood that the Veteran had diabetes within a year of his active service.

The RO issued a supplemental statement of the case (SSOC) in September 2016.  In October 2016 the records from Dr. C. were obtained.  Furthermore, pertinent VA treatment records have since been associated with the claims file.  Applicable VA regulations require that pertinent evidence must be referred to the agency of original jurisdiction (the RO) for review and preparation of a SSOC.  38 C.F.R. § 19.37 (2017).

VA treatment records to October 2017 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
October 2017 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from October 2017 to the present.

2.  Obtain an addendum to the September 2016 VA diabetes examination opinion.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's type II diabetes is related to service or was incurred within a year of service.  

The examiner should discuss the treatment records from Dr. C. that include a diagnosis of diabetes in August 2010 as well as the March 2007 fasting glucose test results of 117 (H) mg/dL.  The examiner should comment on whether the March 2007 glucose test was a precursor to the Veteran's later-diagnosed diabetes mellitus.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.

3.  Thereafter, readjudicate the claim of service connection for type II diabetes mellitus.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), provided an opportunity to respond, and the claim should then be returned to the Board as warranted

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



